Exhibit AURORA METALS (BVI) LIMITED NEWS RELEASE 01-2008 January 3, 2008 Trading Symbol: CUSIP No.: G0630P105 NASD OTC BB: AURMF NEWS RELEASE Aurora Metals (BVI) Limited files lawsuit against Trend Mining Company Road Town, Tortola, British Virgin Islands, - January 3, 2008 - (NASD OTC BB: “AURMF”) Aurora Metals (BVI) Limited (the “Company”, “Aurora Metals”) announced that it has filed a lawsuit in the Montana 22nd Judicial District Court on December 20, 2007 against Trend Mining Company ("Trend") concerning their Joint Venture agreement. According to the Joint Venture Agreement, Trend was required to contribute not less than US$2 million in annual and cumulative expenditures during the 5-year earn-in period to earn a participating interest in two leases covering unpatented mining claims in Stillwater and Sweet Grass Counties, Montana. Aurora claims, among other things, that Trend did not make the minimum annual exploration expenditures required under the Joint Venture Agreement. Aurora is seeking judgment against Trend declaring that, among other things, the Joint Venture Agreement has expired and or terminated and that Trend has no right, title, or interest in the subject leases or the subject mining claims. Aurora Metals is a mineral exploration and resource-related company focusing on the exploration and development of its Montana properties. Aurora Metals stock trades under the symbol “AURMF” on the NASD OTC Bulletin Board in the United States of America. For further information, please call Cameron Richardson Phone: +1 (604) 687-4432 Address: PO box 438, Road Town, Tortola, British Virgin Islands, VG1110 Website: www.aurorametalsbvi.com ON BEHALF OF THE BOARD “Cameron Richardson” Cameron
